         Case 1:19-cv-00432-HSO Document 1 Filed 04/24/20 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION



JACK BENNY HALES




v.                                             Criminal No. 1:18cr28-HSO-JCG-3
                                                        Civil No. 1:19cv432-HSO



UNITED STATES OF AMERICA



  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
 DISMISSING IN PART WITHOUT PREJUDICE JACK BENNY HALES’S
MOTION [101] TO VACATE, SET ASIDE, OR CORRECT SENTENCE FILED
                  PURSUANT TO 28 U.S.C. § 2255

      BEFORE THE COURT is the Motion [101] of Defendant Jack Benny Hales to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody, filed

pursuant to 28 U.S.C. § 2255. Defendant seeks to set aside his August 2, 2018,

Judgment of Conviction. Jack Benny Hales’s former counsel, Robert G. Harenski,

has filed an Affidavit [103] in response to the Motion [101], the Government has

filed a Response [105], and Jack Benny Hales has filed a Reply [108]. Having

considered the issues presented, the record, and relevant legal authority, the Court

is of the opinion that the Motion [101] should be granted in part to allow Jack

Benny Hales to file an out-of-time direct appeal, and should be dismissed without

prejudice in all other respects.


                                          1
         Case 1:19-cv-00432-HSO Document 1 Filed 04/24/20 Page 2 of 8




                                  I. BACKGROUND

A.    Factual background

      On January 24, 2018, a criminal Complaint [1] was filed against Defendant

Jack Benny Hales (“Defendant” or “Hales”) and a co-defendant, charging Hales with

conspiracy to possess with intent to distribute a controlled substance in violation of

21 U.S.C. § 846. Compl. [1]. On February 21, 2018, a federal grand jury returned

an Indictment [15] against Hales and two co-defendants. The Indictment charged

Hales with knowingly and intentionally conspiring with the co-defendants to

possess with intent to distribute fifty grams or more of a mixture or substance

containing a detectable amount of methamphetamine in violation of 21 U.S.C. §

841(a)(1) and 21 U.S.C. § 846 (Count One), and knowingly and intentionally

possessing with intent to distribute fifty grams or more of a detectable amount of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (Count Three).

      Robert G. Harenski (“Harenski”) was appointed Defendant’s counsel, and on

May 10, 2018, Defendant pled guilty to Count Three of the Indictment [15]. Min.

Enty, May 10, 2018; Plea Agreement [56]. Pursuant to a written Plea Agreement

with the Government, Defendant reserved “the right to raise ineffective assistance

of counsel claims,” but otherwise expressly waived “the right to appeal the

conviction and sentence imposed in this case” and “the right to contest the

conviction and sentence or the manner in which the sentence was imposed in any

post-conviction proceeding.” Plea Agreement [56] at 5.




                                           2
          Case 1:19-cv-00432-HSO Document 1 Filed 04/24/20 Page 3 of 8




       On August 2, 2018 the Court sentenced Defendant to a one-hundred-and-

fifty-seven (157) month term of imprisonment with respect to Count Three of the

Indictment, and dismissed Count One on the Government’s Motion. Min. Entry,

Aug. 2, 2018; J. [73]. The Court also imposed a five (5) year term of supervised

release and ordered Defendant to pay a $5,000.00 fine and a $100.00 special

assessment. J. [73]. The Judgment of Conviction [73] was filed on August 2, 2018.

Neither Defendant nor his counsel filed an appeal of the Judgment within the time

afforded by the Federal Rules of Appellate Procedure.

B.     Procedural background

       Proceeding pro se, Defendant timely filed 1 the instant Motion [101] to Vacate,

Set Aside, or Correct Sentence by a Person in Federal Custody pursuant to 28

U.S.C. § 2255. Hales asserts four grounds for relief based upon claims of ineffective

assistance of counsel. Mot. [101] at 4-8. First, he asserts that his counsel failed to

conduct a meaningful investigation into his case, which would have produced a

“plausible defense, and clear and convincing evidence that [D]efendant was entitled

to [a] substantial[ly] lower sentence.” Id. at 4. Defendant next claims that his

counsel was ineffective for failing to object to the purity level of the drugs as set

forth in the Presentence Investigation Report (“PSR”). Id. at 5. Defendant’s third

claim of ineffective assistance of counsel is similar to his first in that it asserts that

his counsel’s failure to conduct a meaningful investigation rendered Defendant’s



1 Although the Motion was not filed in ECF until August 6, 2019, it is dated July 30, 2019, and the
envelope in which it was mailed to the Court is postmarked July 31, 2019. Mot. [101]; Envelope
[101-1].

                                                  3
          Case 1:19-cv-00432-HSO Document 1 Filed 04/24/20 Page 4 of 8




guilty plea involuntary. Id. at 7. Hales’s fourth and final ground for relief appears

to be a reiteration of his second ground. Id. at 8. Throughout his Motion, however,

Hales avers that his counsel did not inquire as to whether Hales wished to appeal

his conviction or sentence. Id. at 5-6, 8-9.

       Hales’s former counsel, Robert Harenski, has submitted an Affidavit [103], in

which he states that he properly investigated Hales’s case and that his decision not

to object to the PSR was “a specific sentencing strategy.” Aff. [103] at 1-2.

However, Harenski acknowledges that he did not consult with Hales as to whether

Hales wanted to file an appeal. 2 Id. at 3. The Government has filed a Response

[105] in opposition to Defendant’s Motion [101], taking the position that Hales

cannot demonstrate that he was denied ineffective assistance of counsel. Resp.

[105] at 4-6. Hales has filed a Reply [108].

                                       II. DISCUSSION

A.     Relevant legal standards

       Once finally convicted, there are four narrow and separate grounds upon

which a federal prisoner may move to vacate, set aside, or correct a sentence under

28 U.S.C. § 2255: (1) the sentence was imposed in violation of the Constitution or

laws of the United States; (2) the court was without jurisdiction to impose the

sentence; (3) the sentence exceeds the statutory maximum sentence; or (4) the

sentence is “otherwise subject to collateral attack.” 28 U.S.C. § 2255; see also


2Harenski asserts that he did not confer with Hales about an appeal because Hales “was moved from
the jail by [United States] Marshalls on the same day he was sentenced” and “it is almost impossible
to get in touch with a defendant while they are awaiting Federal [Bureau of Prisons] designation and
placement due to security concerns.” Aff. [103] at 4.

                                                 4
         Case 1:19-cv-00432-HSO Document 1 Filed 04/24/20 Page 5 of 8




United States v. Cates, 952 F.2d 149, 151 (5th Cir. 1992). “[O]n collateral attack, a

defendant is limited to alleging errors of a ‘constitutional or jurisdictional

magnitude.’” United States v. Samuels, 59 F.3d 526, 528 (5th Cir. 1995) (quoting

United States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991)).

      According to the United States Supreme Court “[a] defendant claiming

ineffective assistance of counsel must show (1) that counsel’s representation ‘fell

below an objective standard of reasonableness,’ . . . and (2) that counsel’s deficient

performance prejudiced the defendant.” Roe v. Flores-Ortega, 528 U.S. 470, 476-77

(2000) (quoting Strickland v. Washington, 466 U.S. 668, 687 (1984)). This test

applies to claims that counsel was constitutionally ineffective for failing to file a

notice of appeal. Id. at 477.

      The United States Court of Appeals for the Fifth Circuit has held that the

failure to file a direct appeal when requested constitutes per se ineffective

assistance of counsel and warrants an out-of-time appeal. United States v. Tapp,

491 F.3d 263, 265-66 (5th Cir. 2007); see also Roe, 528 U.S. at 478 (“Counsel

performs in a professionally unreasonable manner only by failing to follow the

defendant’s express instructions with respect to an appeal.”). This is so even where

the defendant has waived his right to a direct appeal. Tapp, 491 F.3d at 265-66.

      In cases “where the defendant neither instructs counsel to file an appeal nor

asks that an appeal not be taken,” the Supreme Court has held that “the question

whether counsel has performed deficiently by not filing a notice of appeal is best

answered by first asking a separate, but antecedent, question: whether counsel in



                                            5
         Case 1:19-cv-00432-HSO Document 1 Filed 04/24/20 Page 6 of 8




fact consulted with the defendant about an appeal.” Roe, 528 U.S. at 478. The

Supreme Court has explained that it employs “the term ‘consult’ to convey a specific

meaning-advising the defendant about the advantages and disadvantages of taking

an appeal, and making a reasonable effort to discover the defendant’s wishes.” Id.

       If counsel has not consulted with the defendant, a court must then consider

“whether counsel’s failure to consult with the defendant itself constitutes deficient

performance.” Id. In this context, the Supreme Court has stated that:

       counsel has a constitutionally imposed duty to consult with the
       defendant about an appeal when there is reason to think either (1) that
       a rational defendant would want to appeal (for example, because there
       are nonfrivolous grounds for appeal), or (2) that this particular
       defendant reasonably demonstrated to counsel that he was interested in
       appealing. In making this determination, courts must take into account
       all the information counsel knew or should have known.


Id. at 480. In order to establish prejudice under Strickland, “a defendant must

demonstrate that there is a reasonable probability that, but for counsel’s deficient

failure to consult with him about an appeal, he would have timely appealed.” Id. at

484.

B.     Analysis

       Based upon his statements in his Motion [101] and Reply [108], which he

filed under penalty of perjury, Hales has arguably created a question of fact as to

whether he demonstrated that he desired to pursue an appeal. Additionally,

Hales’s counsel has admitted to not consulting with Hales about whether he wanted

to pursue and appeal. Aff. [103] at 3-4. For these reasons, the Court will permit

Hales to pursue an out-of-time appeal.

                                          6
         Case 1:19-cv-00432-HSO Document 1 Filed 04/24/20 Page 7 of 8




      Since district courts cannot “create appellate jurisdiction,” the Fifth Circuit

has provided direction in this context. United States v. West, 240 F.3d 456, 459,

460-61 (5th Cir. 2001). When allowing an out-of-time appeal arising out of a § 2255

motion asserting ineffective assistance based on counsel’s failure to file a notice of

appeal, the out-of-time appeal cannot proceed unless a court grants the § 2255

motion insofar as it seeks an out-of-time appeal, and dismisses without prejudice

“those parts of the motion for which the out-of-time appeal is granted.” Id. at 460.

The Court must reinstate the Judgment on the criminal docket, and a defendant

will then have fourteen (14) days from the date of entry of the reinstated judgment

in which to file a notice of appeal. Id. at 462; Fed. R. App. P. 4(b)(1)(A)(i).

      Pursuant to this directive, Hales’s Motion to Vacate will be granted only to

the extent that he will be permitted to file an out-of-time direct appeal. West, 240

F.3d at 460-61. By a “Text Only Order” to be entered in conjunction with this

Order, the Court will reinstate the Judgment [116] of Conviction on the criminal

docket as of the date of this Order. Id. at 462. The remaining claims asserted in

Hales’s Motion will be dismissed without prejudice. Id. Whether Defendant is able

to identify any arguably meritorious grounds for appeal that would not be precluded

by the terms of the Plea Agreement need not be addressed at this point. Tapp, 491

F.3d at 265-66. Should Defendant elect to reassert his other post-conviction claims

he may do so by way of a timely Section 2255 motion filed after his direct appeal is

concluded.




                                            7
        Case 1:19-cv-00432-HSO Document 1 Filed 04/24/20 Page 8 of 8




                                III. CONCLUSION

      In accordance with the foregoing, the Court will grant Hales’s Motion [101] in

part, to permit an out-of-time direct appeal, and will deny his remaining claims

without prejudice.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that Jack Benny

Hales Motion [101] to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody, filed pursuant to 28 U.S.C. § 2255 is GRANTED IN PART, to the extent

Jack Benny Hales will be permitted to file an out-of-time direct appeal as described

above, and DISMISSED WITHOUT PREJUDICE in all other respects.

      SO ORDERED AND ADJUDGED, this the 24th day of April, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                         8
